DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 10/03/2019. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/06/2020, 03/03/2020, 04/21/2020, and 11/20/2020 are being considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811249440, filed on 10/25/2018.

Claim Objection
Per independent claims 1, 13, and 20, the term “the sum” lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-12 are directed to a Method, claims 13-19 are directed to an Apparatus, and claim 20 is directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: A computer-implemented method for implementing blockchain-based transactions, comprising: 
	determining a transaction amount to be remitted from a remitter's blockchain account into a receiver's blockchain account, wherein a balance of the remitter' s blockchain account comprises a plurality of reserve balances, and a commitment of each of the plurality of reserve balances is recorded in a blockchain; 
	selecting one or more of the plurality of reserve balances from the remitter's blockchain account, wherein the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; and 
	submitting to the blockchain a transaction comprising an identification of each of the selected one or more of the plurality of reserve balances and a commitment of the transaction amount, for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and the transaction amount to be added to the receiver's blockchain account after the transaction is implemented.

The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent claims 13 and 20 recite similar features in other forms, but will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain, block, and computer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 13 (Apparatus) and claim 20 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 13 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘‘generating, determining, selecting, receiving, and submitting’ steps amount to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘Blockchain’ could be interpreted as a distributed ledger and ‘computing device’ could be interpreted as an automated bank account.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claims 2 and 14 further recite “the balance of the remitter's blockchain account further comprises a first inward remittance balance; the method further comprises: 
in response to that the balance of the remitter' s blockchain account increases, adding a corresponding amount to the first inward remittance balance.” This limitation merely describes the content of the abstract idea used to carry out the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 14 are patent ineligible.

	Dependent claims 3 and 15 further recite “in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 15 are patent ineligible.
	Dependent claims 4 and 16 further recite “the balance of the remitter's blockchain account further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with secure financial transactions (distributed ledgers) and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims 
	Dependent claims 5 and 17 further recite “converting at least one part of the first inward remittance balance to the outward remittance balance.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. Adding an encryption scheme to the distributed ledger system only makes the transaction more secure, it does not negate the fact that it still is using computer components to automate an abstract idea. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 17 are patent ineligible.
	Dependent claims 6 and 18 further recite “a balance of the receiver's blockchain account comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim l above. Adding an encryption scheme to the distributed ledger system only makes the transaction more secure, it does not negate the fact that it still is using computer components to automate an abstract idea. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A. 2 or 2B. Therefore, claims 6 and 18 are patent ineligible.
	Dependent claims 7 and 19 further recite “the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number, and the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.” This limitation 
	Dependent claim 8 further recites “the method is implementable by a first computing device associated with the remitter, and the method further comprises:  sending the transaction random number to a second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to determine an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; wherein the updated commitment of the second inward remittance balance is obtained by adding the commitment of the transaction amount to the commitment of the second inward remittance balance, the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
	Dependent claim 9 further recites “sending the commitment of the transaction amount to the second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to verify an association among the 
beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
	Dependent claim 10 further recites “obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and adding the receiver signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the receiver signature.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
	Dependent claim 11 further recites “generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and adding the remitter signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the remitter signature.” This limitation merely describes information, content and instructions used to carry out the abstract idea common with financial transactions and as such merely elaborates on the abstract idea identified in claim 1 above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
	Dependent claim 12 further recites “generating a range proof; and adding the range proof to the transaction for a plurality of blockchain nodes in the blockchain to verify that the 
	Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Musiala et al (US20170300876) “Musiala”, and Deshpande et al (US20190378133) “Deshpande”.

Regarding claim 1, Musiala teaches: A computer-implemented method for implementing blockchain-based transactions, comprising: 
determining a transaction amount to be remitted from a remitter's blockchain (e.g., donor) account into a receiver's blockchain (e.g., project administrator) account, wherein ([0078] The Blockchain Smart Contracts Platform maybe configured such that different restrictions apply to different types of participants in the Crypto economy system. For example, donors of development and relief funds may be allowed to transfer cryptocurrency only to approve Project Administrators)
a balance of the remitter' s blockchain account comprises a plurality of reserve balances (e.g., approved blockchain transactions), and a [commitment of each] of the plurality of reserve balances is recorded in a blockchain; ([0076] FIG. 11 contains depictions of how certain transactions may be approved by the Blockchain Smart Contracts Platform, and how other transactions may be rejected by the Blockchain Smart Contracts Platform. FIG. 11 also contains a depiction of how the Blockchain Smart Contracts Platform may provide the Technical Administrator with automated notices of approved and rejected transactions).
selecting one or more of the plurality of reserve balances (e.g., approved blockchain transactions) from the remitter's blockchain account, wherein the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; and ([0007] The process may further facilitate monitoring transactions of crypto-currency amongst the list of participant nodes, maintaining a blockchain ledger of the transactions of crypto-currency, and approving fiat fund conversion requests from the plurality of participant nodes based at least on the maintained blockchain ledger. In some examples, a blockchain smart contracts platform may be implemented that is programmed with a specific set of rules designed to restrict, facilitate, and automate the transfer of cryptocurrency and trigger notices to various parties in a manner that streamlines funds governance, promotes transparency, and limits fraud, waste, and abuse. [0028] Donated funds can be remitted to an escrow account at a trustee bank. (Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5.) A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application).
submitting to the blockchain a transaction comprising an identification of each of the selected one or more of the plurality of reserve balances and a commitment of the transaction amount, for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and ([0065] The Technical Administrator may control access rights to the Crypto economy system by issuing and maintaining control over the cryptocurrency wallets used by system participants. (Example embodiments of this authority are depicted at 140 in FIGS. 2-7.) As is appreciated by those of ordinary skill in the art, there are a variety of methods that may be used to support cryptocurrency wallets. For example, one common distinction is between so called 
the transaction amount to be added to the receiver's blockchain account after the transaction is implemented ([0041] The application may allow donors to donate units of cryptocurrency residing in their cryptocurrency wallets to one of several development and aid missions registered to receive funds through the Crypto economy system. Donors may be able to use the application to search for the development or aid mission of their choosing, and may be able to transfer cryptocurrency to particular missions in specific amounts).

Musiala does not explicitly teach ‘commitment’, however Despande from a same or analogous art teaches at least ‘commitment’: 
and a commitment of each of the plurality of reserve balances is recorded in a blockchain; ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, according to example embodiments. Referring to FIG. 5, the method 500 may include identifying a blockchain transaction requiring commitment processing for commitment to a blockchain 512).
Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the ‘commitment’ of Deshpande. These technologies would have been obvious to try as each one provides additional security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

[0004] As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technologies offer a new disintermediated method of remittance that allows value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector. At the same time, access to the internet and to mobile devices has been expanding rapidly to underbanked and unbanked populations around the globe, including the citizenry of countries that receive development and aid mission funds. These developments in technology present a unique opportunity to harness the collective properties of cryptocurrency, blockchain technology, smart contracts, data analytics systems, and internet based application interface software to provide an unprecedented level of speed, security, and transparency to the systems that oversee, administer, and govern funds allocated for international development and humanitarian aid missions.
[0032] cryptocurrency and blockchain technology can be programmed with smart contracts that enhance security over funds by creating "rules" that govern the transfer of cryptocurrency funds. By restricting funds transfers to specific categories of approved transactions, smart contracts may prevent funds from being lost to fraud, waste, and abuse.
[0008] Additionally, the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse.

In regards to claims 13 and 20, apparatus claim 13 and CRM claim 20 correspond generally to method claim 1, and recite similar features in various, and therefore are rejected under the same rationale.
Furthermore, the claimed expression(s) of “for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and the transaction amount to be added to the receiver’s blockchain account after the transaction is implemented” do not move to differentiate between the prior art as the description does not affect the positively recited step(s) in the method claim nor does the description differentiate structurally or fuctionally in the apparatus claim or the CRM claim. 

In regards to claim 2, Musiala teaches: The computer-implemented method of claim 1, wherein the balance of the remitter's blockchain account further comprises a first inward remittance balance; the method further comprises: 
              in response to that the balance of the remitter' s blockchain account increases, adding a corresponding amount to the first inward remittance balance ([0006] According to one aspect of the invention, a computer-implemented process for administration and governance of fiat and cryptocurrency funds in a distributed computer system is provided. In one example, a process includes, at an electronic device with one or more processors and memory, accessing a list of a plurality of participant nodes, which may include a fund administrator receiving a list of participants or nodes. The process further includes transferring crypto-currency (e.g., that can be pegged to U.S. dollars, local currency, or the like) to one or more of the participant nodes. Each of the participant nodes may include an interface portal (e.g., a web-portal) for viewing transferred crypto-currency and for transacting (e.g., bidding, soliciting, etc.) with other participant nodes of the list of participant nodes with the crypto-currency).
              In regards to claim 14, Apparatus claim 14 corresponds generally to Method claim 2, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 3, Musiala teaches: The computer-implemented method of claim 2, wherein, 
	in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein ([0038] Upon successful registration, the application may provide donors with a cryptocurrency wallet that is accessible via the application. Further detail on the cryptocurrency wallets is provided in the section below entitled, "Proprietary Cryptocurrency and Permissioned Blockchain." As is appreciated by those of ordinary skill in the art, cryptocurrency has several key attributes that make it unique among payment methods. One of these attributes is the ability to assign individual units of cryptocurrency with unique identifier 
	Examiner considers that one of ordinary skill in the art from reading the reference would understand that ‘rules’ includes only allowing approved accounts with sufficient available funds from approved cryptocurrency balances to complete transactions.
	the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount ([0056] When a donor transfers cryptocurrency funds to a specific entity or project, the Project Administrator for the entity or project will receive an automated notice through the web based portal (See 190 in FIG. 6), and will be able to see the funds deposited into its cryptocurrency wallet. The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet).
	In regards to claim 15, Apparatus claim 15 corresponds generally to Method claim 3, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 4, Musiala teaches: The computer-implemented method of claim 2, wherein 
	the balance of the remitter's blockchain account further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances (Fig. 2-7, [0028] For instance, continuing with an example of an international development and humanitarian aid mission, donors may remit donation funds through the application using established electronic payment methods. [0029] The cryptocurrency can be distributed to participants in international development and humanitarian aid missions via cryptocurrency wallets residing on the Blockchain Smart Contracts Platform. Participants in the development/relief effort (e.g., non-profit 
	In regards to claim 16, Apparatus claim 16 corresponds generally to Method claim 4, and recites similar features in Method form, and therefore is rejected under the same rationale.


In regards to claim 5, Musiala teaches: The computer-implemented method of claim 4, further comprising: 
	converting at least one part of the first inward remittance balance to the outward remittance balance ([0056] When a donor transfers cryptocurrency funds to a specific entity or project, the Project Administrator for the entity or project will receive an automated notice through the web based portal (See 190 in FIG. 6), and will be able to see the funds deposited into its cryptocurrency wallet. The method by which the cryptocurrency is transferred from a donor wallet to a Project Administrator wallet).
	In regards to claim 17, Apparatus claim 17 corresponds generally to Method claim 5, and recites similar features in Method form, and therefore is rejected under the same rationale.

In regards to claim 6, Musiala teaches: The computer-implemented method of claim 1, wherein 
	a balance of the receiver's blockchain account comprises a second inward remittance balance, and ([0057] After receiving donated funds in the form of cryptocurrency, the Project Administrator may transfer the cryptocurrency funds to wallets controlled by contractors with which it has engaged to perform work related to the development or relief mission).
a [Proof of sufficient funds] of the second inward remittance balance is recorded in the blockchain; and wherein ([0028] Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5. A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)
	the [Proof of sufficient funds] of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented ([0028] Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12. [0029] The cryptocurrency can be distributed to participants in international development and humanitarian aid missions via cryptocurrency wallets residing on the Blockchain Smart Contracts Platform. The cryptocurrency wallets are accessible through the web based application and have the look and feel of an online bank account).

	Musiala does not explicitly teach ‘commitment’, however Despande from a same or analogous art teaches at least ‘commitment’: 
a commitment of the second inward remittance balance is recorded in the blockchain ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, according to example embodiments. Referring to FIG. 5, 
Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the ‘commitment’ of Deshpande. These technologies would have been obvious to try as each one provides additional security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.
As Musiala states:
[0004] As is appreciated by those of ordinary skill in the art, cryptocurrency and blockchain technologies offer a new disintermediated method of remittance that allows value to be transferred over the internet, with little or no reliance on the payment systems used by the traditional banking sector. At the same time, access to the internet and to mobile devices has been expanding rapidly to underbanked and unbanked populations around the globe, including the citizenry of countries that receive development and aid mission funds. These developments in technology present a unique opportunity to harness the collective properties of cryptocurrency, blockchain technology, smart contracts, data analytics systems, and internet based application interface software to provide an unprecedented level of speed, security, and transparency to the systems that oversee, administer, and govern funds allocated for international development and humanitarian aid missions.
[0032] cryptocurrency and blockchain technology can be programmed with smart contracts that enhance security over funds by creating "rules" that govern the transfer of cryptocurrency funds. By restricting funds transfers to specific categories of approved transactions, smart contracts may prevent funds from being lost to fraud, waste, and abuse.
[0008] Additionally, the exemplary processes may pull or receive data from the blockchain, smart contracts platform, data analytics platform, and report generation tools, and displays the data to users to streamline funds governance, promote transparency, and limit fraud, waste, and abuse.

	In regards to claim 18, Apparatus claim 18 corresponds generally to Method claim 6, and recites similar features in Method form, and therefore is rejected under the same rationale.

s 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Musiala (US20170300876), Deshpande (US20190378133), and further in view of Anderson (US20200211011)

In regards to claim 7, Musiala teaches: The computer-implemented method of claim 6, wherein 
	the commitment of the transaction amount [...] ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, 
according to example embodiments. Referring to FIG. 5, the method 500 may include 
identifying a blockchain transaction requiring commitment processing for commitment to a blockchain 512).

Neither Musiala nor Deshpande expressly teach the limitation of ‘encrypting by a random number’, however, Anderson from a same or analogous art, teaches at least ‘encrypting by a random number’:
	the transaction amount is an encryption of the transaction amount based on a transaction random number, and ([0047] In some embodiments, the number of the plurality of secondary transactions is determined by a predetermined method (where a "predetermined method" can include selecting a random number, or selecting a number by an algorithmic method, e.g., responsive to factors such as the size of value of the asset, the identity or location of the originator, the identity or location of the recipient, the identity of the third party, the time of the transfer, a history of transactions of the recipient, a history of transactions of the originator) at least equal to a predetermined lower bound. In general, more secondary transactions can make it harder to reconstruct the primary transaction, e.g., splitting a primary transaction into 2 secondary transactions somewhat obscures the primary transaction; splitting into 5 obscures it more, into 10 or too even more).
	the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the elements of purchasing cryptocurrency of Musiala, the commitment of Deshpande, and the form of encrypting of Anderson. These technologies would have been obvious to try as each one will add security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.
	In regards to claim 19, Apparatus claim 19 corresponds generally to Method claim 7, and recites similar features in Method form, and therefore is rejected under the same rationale.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Musiala (US20170300876), Deshpande (US20190378133), Anderson (US20200211011), and further in view of James (US10373129).

In regards to claim 8, Musiala teaches: The computer-implemented method of claim 7, wherein the method is implementable by a first computing device associated with the remitter, and the method further comprises: 
	the updated [proof of sufficient funds] of the second inward remittance balance (escrow) is obtained by adding the [proof of sufficient funds] of the transaction amount to the [proof of sufficient funds] of the second inward remittance balance (single donation), ([0028] A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application. (An example of the process by which new cryptocurrency is minted as funds are received by the Trustee Bank is depicted in FIG. 12.)	
	the updated second inward remittance balance is the sum of the second inward remittance balance and the transaction amount ([0028] Donated funds can be remitted to an escrow account at a trustee bank. (Examples of the process by which funds are donated through a Donor portal to the Trustee Bank are depicted in FIGS. 3 and 5.) A proprietary, private/Permissioned Blockchain Smart Contracts Platform can be implemented to create a unique unit of cryptocurrency for each dollar donated. Each cryptocurrency unit can be earmarked to a specific dollar residing in the trust account, tracked using the Blockchain Smart Contracts Platform, and displayed via the web-based application).

Neither Musiala nor Deshpande expressly teach the limitations of ‘encrypting by a random number’, however Anderson, from a same or analogous art, teaches at least ‘encrypting by a random number’:
	sending, by the first computing device, via an off-chain channel, the transaction random number to a second computing device associated with the receiver that determines an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; wherein ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of 
	the updated inward remittance balance random number is obtained by adding the transaction random number to the inward remittance balance random number, and ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	Examiner notes that one of ordinary skill in the art, from reading the applicant’s specification that inward and outward remittance balance pertain to unprocessed cryptocurrency balances whereas the reserved balances have to do with processed blockchain transactions. One of ordinary skill in the art, from reading the reference would also understand that the Crypto economy system can deposit and withdraw funds from Wallets which also reads to the above limitation. Therefore, Examiner considers that any transaction on the blockchain associated with the above reference reads to the above limitation.

Neither Musiala, Deshpande nor Anderson expressly teach the limitations of ‘off-chain’, however, James, from a same or analogous art, teaches at least ‘off-chain’:
	sending, by the first computing device, via an off-chain channel, the transaction random number to a second computing device associated with the receiver that determines an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; wherein ((Column 43, Lines 25-35: For example, portions of digital assets held by the exchange may be maintained in 	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the elements of purchasing cryptocurrency of Musiala, the commitment of Deshpande, the digital signature and proof of stake (range proof) of James and the form of encrypting of Anderson. These technologies would have been obvious to try as each one will add security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 9, Musiala teaches: The computer-implemented method of claim 8, before submitting to the blockchain the transaction, the method further comprises: 
	sending, by the first computing device, [...], the [...] transaction amount to the second computing device that verifies an association among the [...] transaction amount, [...], and the transaction amount ([0007] The process may further facilitate monitoring transactions of crypto-currency amongst the list of participant nodes, maintaining a blockchain ledger of the transactions of crypto-currency, and approving fiat fund conversion requests from the plurality of participant nodes based at least on the maintained blockchain ledger. In some examples, a blockchain smart contracts platform may be implemented that is 
	Neither Musiala nor Deshpande does not explicitly teach ‘off-chain’, ‘commitment’, and ‘random number’, however, James, from a same or analogous art, teaches at least, ‘off chain’: before submitting the transaction to the blockchain network: sending, by the first computing device, via the off-chain channel, the commitment of the transaction amount to the second computing device (Column 43, Lines 25-35: For example, portions of digital assets held by the exchange may be maintained in cold storage with neither the wallet's private nor public keys ever having been exposed to a digital asset network or other external network, such as the Internet. Other digital assets may be stored in air-gapped hot wallets, which may be wallets generated off-line with transactions generated off-line, e.g., on an isolated computer, and transferred to a networked computer via a temporary physical connection or manual transfer. Other digital assets may be maintained in hot wallets, e.g., to satisfy withdrawals from the exchange. The exchange may determine the amount of assets to hold in hot wallets, which may be based on historical exchange activity and/or anticipated need).

	Neither Musiala nor James expressly teach the limitation of ‘commitment’, however, Deshpande from a same or analogous art, teaches at least ‘commitment’:
	the commitment of the transaction amount to the second computing device ([0045] FIG. 5 illustrates a flow diagram 500 of an example method of accelerated blockchain transaction management, according to example embodiments. Referring to FIG. 5, the method 500 may include identifying a blockchain transaction requiring commitment processing for commitment to a blockchain 512).
	Neither Musiala, James nor Deshpande expressly teach the limitation of ‘random number’, however, Anderson from a same or analogous art, teaches at least ‘random number’:
	the transaction amount to the second computing device that verifies an association among the commitment of the transaction amount, the transaction random number and the transaction amount ([0048] In some embodiments, the number of the plurality of secondary transactions is a random number no more than a predetermined upper bound. An upper bound on the number of secondary transactions can reduce overhead, e.g., if there is a recording fee for each secondary transaction then the recording fees can become prohibitive if the number of secondary transactions is too high relative to the size of the primary transaction).
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala with the receiving, the ‘commitment’ of Deshpande with the digital signature and proof of stake (range proof) of James. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 10, Musiala teaches: The computer-implemented method of claim 9, further comprising: 
	obtaining a receiver [signature] endorsing the commitment of the transaction amount, wherein the receiver [signature] is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and ([0016] FIG. 3 is a diagram showing one example of certain functions of the Donor portal that can be accessed through the Web Based Application. FIG. 3 also shows one example of the flow of data and authority permissions between and among the Donor portal and other portals of the Web Based Application and components of the system. [0066] Another method by which the Technical Administrator may 
	adding the receiver [signature] to the transaction for a plurality of blockchain nodes in the blockchain to verify the receiver [signature] ([0011] Further, in some examples, a data analytics platform is provided that pulls/receives data from the blockchain and smart contracts platform and aggregates, sorts, and displays the data to specific parties. A report generation tool can further be included to generate reports from data generated by the data analytics platform and display the reports to various parties).

	Neither Musiala, Deshpande nor Anderson explicitly teach ‘digital signature, however, James from a same or analogous art teaches ‘digital signature’: The computer implemented method of claim 9, further comprising:
	obtaining, by the first computing device, a receiver signature endorsing the commitment of the transaction amount, wherein (Column 14, Lines 54-60: The proof of stake protocol is another optional protocol that may be implemented by blockchains. In this type of protocol, the validator's stake is represented by the amount of digital assets held. Validators accept, reject or otherwise validate a block to be added to the blockchain based on the amount of digital assets held by the Validator on the blockchain. If the Validators are successful in validating and adding the block, such a protocol, in embodiments, will award successful 
Validators are a fee in proportion to their stake).
	the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and (Column 2, Lines 55-65: A method 
	adding, by the first computing device, to the transaction, the receiver signature that the plurality of blockchain nodes verify (Column 14, Lines 39-45: There are a variety of consensus mechanisms (or protocols) that may be used to verify transactions recorded in a blockchain. A few non-limiting examples of these mechanisms are discussed below, however, other protocols may be used in accordance with exemplary embodiments of the present invention).


In regards to claim 11, Neither Musiala, Deshpande nor Anderson explicitly teach ‘range proof’’, ‘private key’ or ‘sender signature’ , however, James, from a same or analogous art, teaches at least ‘range proof’, ‘private key’ and ‘sender signature’: The computer-implemented method of claim 1, further comprising:
	generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and (Column 2, Lines 55-65: A method of issuing stable value digital asset tokens includes steps of: (a) providing a first designated key pair, comprising a first designated public key of an underlying digital asset and a corresponding first designated private key, wherein the underlying digital asset is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of the blockchain, and wherein the first designated private key is stored on an a first computer system which is connected to the distributed public transaction ledger through the Internet; (b) providing a second designated key pair, comprising a second designated public key of the underlying digital asset and a corresponding second designated private key, wherein the second designated private key is stored on a second computer system which is physically separated from the first computer system and is not operatively or physically connected to the distributed public transaction ledger or the Internet. Column 4: Lines 29-35: In embodiments, the method includes steps of: (o) 
	adding the remitter signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the remitter signature (Column 2, Lines 55-65: A method of issuing stable value digital asset tokens includes steps of: (a) providing a first designated key pair, comprising a first designated public key of an underlying digital asset and a corresponding first designated private key, wherein the underlying digital asset is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of the blockchain, and wherein the first designated private key is stored on an a first computer system which is connected to the distributed public transaction ledger through the Internet; (b) providing a second designated key pair, comprising a second designated public key of the underlying digital asset and a corresponding second designated private key, wherein the second designated private key is stored on a second computer system which is physically separated from the first computer system and is not operatively or physically connected to the distributed public transaction ledger or the Internet. Column 4: Lines 29-35: In embodiments, the method includes steps of: (0) generating, by the first requester, a transfer message to transfer stable value digital asset tokens to the second requester, the transfer message including: (1) a transfer number of stable value digital asset tokens; (2) the first requester public address; (3) the second requester public address; and (4) an electronic signature based on the first requester private address; (p) 
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala the ‘commitment’ of Deshpande with the digital signature and proof of stake (range proof) of James. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

In regards to claim 12, Neither Musiala, Deshpande nor Anderson explicitly teach ‘range proof’ , however, James, from a same or analogous art, teaches at least ‘range proof’ : The computer-implemented method of claim 1, further comprising:
	generating a range proof (e.g. proof of stake) and adding the range proof to the transaction for a plurality of blockchain nodes in the blockchain to verify that the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount (Column 14, Lines 54-60: The proof of stake protocol is another optional protocol that maybe implemented by blockchains. In this type of protocol, the validator's stake is represented by the amount of digital assets held. Validators accept, reject or otherwise validate a block to be added to the blockchain based on the amount of digital assets held by the Validator on the blockchain. If the Validators are successful in validating and adding the block, such a protocol, in embodiments, will award successful Validators are a fee in proportion to their stake).
	Examiner considers that it would have been obvious, before the time of the application date of the instant invention to modify Musiala the ‘commitment’ of Deshpande with the digital signature and proof of stake (range proof) of James. These technologies would have been obvious to try as each one adds security and functionality to a plurality of potential scenarios faced by those using blockchain to track purchases when you don’t want someone to have access to secure information. In the case of Musiala, it would be obvious to hide the fact that you are donating for those that want to remain anonymous.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 of this application is patentably indistinct from claims 1, 3, 5-10, and 19 of Application No. 16/817741. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Application 16/592047
Application 16/817741
Claim 1
A computer-implemented method for implementing blockchain-based transactions, comprising: 

determining a transaction amount to be remitted from a remitter's blockchain account into a receiver's blockchain account, wherein 



a balance of the remitter' s blockchain account comprises a plurality of reserve balances, and 


a commitment of each of the plurality of reserve balances is recorded in a blockchain; 


selecting one or more of the plurality of reserve balances from the remitter's blockchain account, wherein the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount; and


 submitting to the blockchain a transaction comprising an identification of each of the selected one or more of the plurality of reserve balances for the selected one or more of the plurality of reserve balances to be removed from the remitter's blockchain account and the transaction amount to be added to the receiver's blockchain account after the transaction is implemented. 

and a commitment of the transaction amount,

A computer-implemented method for implementing blockchain-based transactions, comprising: 

determining, by a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of the remitter into a blockchain account of a receiver, wherein 



a commitment of each of the plurality of reserve balances is recorded in a blockchain of a blockchain network, wherein 

selecting, by the first computing device, one or more of the plurality of reserve balances from the blockchain account of the remitter, wherein the sum of the selected one or more of the plurality of reserve balances exceeds or equals the transaction amount;

submitting, by the first computing device, the transaction to the plurality of blockchain nodes of the blockchain network that authenticate the sender signature and verify based on the range proof that the sum of the selected one or more of the plurality of reserve balances exceeds or equals the transaction amount, wherein 

generating, by the first computing device, a commitment of the transaction amount;


wherein the balance of the remitter's blockchain account further comprises a first inward remittance balance; 

the method further comprises: 
in response to that the balance of the remitter' s blockchain account increases, adding a corresponding amount to the first inward remittance balance.
Claim 1

(ii) an inward remittance transaction using the first inward remittance balance. 


the balance of the blockchain account of the remitter further comprises a first inward remittance balance; andAttorney Docket No.: 50GL-309766 simultaneously participating, by the first computing device,  in (i) an outward remittance transaction using the outward remittance balance and
Claim 4

The computer-implemented method of claim 2, wherein the balance of the remitter's blockchain account further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances.
Claim 1

the balance of the blockchain account of the remitter further comprises an outward remittance balance, and the outward remittance balance comprises the plurality of the reserve balances; 



in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.
Claim 3

in response to that the sum of the selected one or more of the plurality of reserve balances is greater than the transaction amount, a change amount is added to the first inward remittance balance after the transaction is implemented, and wherein the change amount is the difference between the sum of the selected one or more of the plurality of reserve balances and the transaction amount.
Claim 5

converting at least one part of the first inward remittance balance to the outward remittance balance
Claim 5

converting at least one part of the first inward remittance balance to the outward remittance balance
Claim 6
a balance of the receiver's blockchain account comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.
Claim 6
a balance of the blockchain account of the receiver comprises a second inward remittance balance, and a commitment of the second inward remittance balance is recorded in the blockchain; and wherein the commitment of the transaction amount is added to the commitment of the second inward remittance balance after the transaction is implemented.
Claim 7

the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number, and the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.
Claim 7

the commitment of the transaction amount is an encryption of the transaction amount based on a transaction random number, and the commitment of the second inward remittance balance is an encryption of the second inward remittance balance based on an inward remittance balance random number.
Claim 8

sending the transaction random number to a second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to determine an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; 





sending, by the first computing device, via an off-chain channel, the transaction random number to a second computing device associated with the receiver that determines an updated second inward remittance balance according to an updated commitment of the second inward remittance balance and an updated inward remittance balance random number; 



sending the commitment of the transaction amount to the second computing device associated with the receiver via an off-chain channel for the second computing device associated with the receiver to verify an association among the commitment of the transaction amount, the transaction random number, and the transaction amount.
Claim 9
sending, by the first computing device, via the off-chain channel, the commitment of the transaction amount to the second computing device that verifies an association among the commitment of the transaction amount, the transaction random number, and the transaction amount.
Claim 10

obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and 

adding the receiver signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the receiver signature.
Claim 10

obtaining, by the first computing device, a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key, in response to successful verification of the association; and SMRH:4850-8604-6162.1-4- 50GL-309766Application No.: 16/817,741 Attorney Docket No.: 50GL-309766 

adding, by the first computing device, to the transaction, the receiver signature that the plurality of blockchain nodes verify.
Claim 11

generating a remitter signature endorsing the commitment of the transaction amount based on a remitter private key; and 




adding the remitter signature to the transaction for a plurality of blockchain nodes in the blockchain to verify the remitter signature.
Claim 19

obtaining a receiver signature endorsing the commitment of the transaction amount, wherein the receiver signature is generated by the second computing device associated with the receiver based on a receiver private key…

adding, to the transaction, the receiver signature that the plurality of blockchain nodes verify.



generating a range proof; and 

adding the range proof to the transaction for a plurality of blockchain nodes in the blockchain to verify that the sum of the selected one or more of the plurality of reserve balances is not smaller than the transaction amount.

Claim 1

generating,…the range proof; 

generating, by the first computing device, a transaction comprising: an identification of each of the selected one or more of the plurality of reserve balances, the commitment of the transaction amount, the range proof…




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685